DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on August 9, 2021 regarding Application No. 17/396,780.  Claims 1-12 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 202011048843.0 application filed in China on September 29, 2020 has been filed.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 9, 2021, September 27, 2021, and October 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Office.  Please note that the Office has included the application number, filing date, and art unit number on the August 9, 2021 IDS and updated the art unit number on the September 27, 2021 IDS.


Drawings
The drawings are objected to because outlines of Z2-Z4 and 130 in figure 2 and 411, CVC2, and Z5-Z8 in figure 4 are not clear.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-12 are objected to for the reasons discussed below.

Regarding claims 1 and 7, “LED” in “a first LED driver” in lines 2 and 3, respectively, should be changed to identify the term corresponding to “LED”.  The Office suggests “a first light-emitting diode (LED) driver”.

Regarding claim 4, “is of the same color” may need to be changed to, e.g., “is a same color”.

Regarding claims 2-6 and 8-12, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102821526 to Univ Zhejiang (hereinafter UZ; UZ is a October 31, 2022 IDS reference; a full machine translation (with Description page numbers added) and an original copy is/was provided with the first Office action issued in response to the filing of the instant application) in view of Chang et al. in US 2004/0174194 A1 (hereinafter Chang).

Regarding claim 1, UZ teaches:
A driving device (FIGs. 2 and 4 and p. 1, para. 3 (para. beginning with “The invention relates…”, see also p. 2, para. 5 (para. beginning with “Provides a circuit for realizing…”)) configured to drive a backlight module (LED backlight module of an LCD; p. 1, para. 5 (para. beginning with “High-power LEDs…”), comprising: 
a first LED driver (controlled DC source/front-stage constant current source; FIG. 2 and p. 1, para. 3, see also FIG. 4 and p. 2, para. 12 (para. beginning with “(1) Except for the power connection…”)); 
a second LED driver (PWM dimming control circuit/rear-stage PWM dimming control circuit; FIG. 2 and p. 1, para. 3, and p. 2, para. 5, see also FIG. 4 and p. 2, para. 12), wherein 
the first LED driver comprises a first driving channel (i.e., corresponding to Is1; see FIG. 2, see also FIG. 4); 
a first terminal (positive terminal; FIG. 2 and p. 3, para. 5 (para. beginning with “As shown in FIG. 2…”), see also FIG. 4) of a first light-emitting element (LED1; FIG. 2 and p. 3, para. 5, see also FIG. 4) of the backlight module (FIG. 2, see also FIG. 4); and 
the second LED driver comprises a second driving channel (i.e., corresponding to ID1; see FIG. 2, see also FIG. 4), wherein the second driving channel of the second LED driver is configured to be coupled to a second terminal (negative terminal; FIG. 2 and p. 3, para. 5, see also FIG. 4) of the first light-emitting element of the backlight module (see FIG. 2, see also FIG. 4).  
	However, it is noted that UZ does not teach:
a first current-to-voltage converter; 
a first switch; and 
the first current-to-voltage converter is coupled to the first driving channel of the first LED driver, and is configured to generate a first control voltage corresponding to a control current of the first driving channel; 
the first switch has a control terminal coupled to the first current-to-voltage converter to receive the first control voltage, wherein a first terminal of the first switch is configured to be coupled to a voltage source, and a second terminal of the first switch is configured to be coupled to said first terminal of said first light-emitting element of the backlight module.
	Chang teaches:
a current-to-voltage converter (333; FIG. 4 and [0035]); 
a switch (PM5; FIG. 4 and [0048]); and 
the current-to-voltage converter is coupled to a channel (corresponding to T2; FIG. 4) (FIG. 4), and is configured to generate a control voltage (Va; FIG. 4 and [0035]) corresponding to a control current (Is; FIG. 4 and [0035]) of the channel ([0035]); 
the switch has a control terminal (gate; FIG. 4) coupled to the current-to-voltage converter to receive the control voltage (FIG. 4 and [0048]), wherein a first terminal of the switch (source; FIG. 4) is configured to be coupled to a voltage source (VDD; FIG. 4 and [0046]) (FIG. 4), and a second terminal of the switch (drain; FIG. 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by UZ to include: the features taught by Chang, such that UZ as modified teaches: a first current-to-voltage converter (i.e., current-to-voltage converter taught by Chang corresponding to the first driving channel taught by UZ); a first switch (i.e., switch taught by Chang corresponding to the first driving channel taught by UZ); and the first current-to-voltage converter is coupled to the first driving channel of the first LED driver (i.e., current-to-voltage converter and channel taught by Chang corresponding to the first driving channel and first LED driver taught by UZ), and is configured to generate a first control voltage corresponding to a control current of the first driving channel (i.e., control voltage, control current, and channel taught by Chang corresponding to the first driving channel taught by UZ); the first switch has a control terminal coupled to the first current-to-voltage converter to receive the first control voltage (i.e., switch, control terminal, current-to-voltage converter, and control voltage taught by Chang corresponding to the first driving channel taught by UZ), wherein a first terminal of the first switch is configured to be coupled to a voltage source (first terminal, switch, and voltage source taught by Chang corresponding to the first driving channel taught by UZ), and a second terminal of the first switch is configured to be coupled to a first terminal of a first light-emitting element of the backlight module (i.e., first terminal, first light-emitting element, and backlight module taught by UZ combined with the second terminal and switch taught by Chang corresponding to the first driving channel taught by UZ), to activate a transistor.  (Chang: [0048]).

	Regarding claim 7, UZ teaches:
A driving method (p. 1, para. 3) for a driving device (FIGs. 2 and 4 and p. 1, para. 3, see also p. 2, para. 5) to drive a backlight module (LED backlight module of an LCD; p. 1, para. 5) to provide backlight (p. 1, para. 5), wherein the backlight module is divided into a plurality of backlight areas (n areas corresponding to LED1-LEDn; see FIG. 4 and p. 2, para. 8 (para. beginning with “In the present invention, in addition to the controlled DC source IS1 of the preceding stage…”)), the driving device comprises a first LED driver (controlled DC source/front-stage constant current source; FIG. 2 and p. 1, para. 3, see also FIG. 4 and p. 2, para. 12), and a second LED driver (PWM dimming control circuit/rear-stage PWM dimming control circuit; FIG. 2 and p. 1, para. 3, and p. 2, para. 5, see also FIG. 4 and p. 2, para. 12), a first driving channel of the first LED driver (i.e., corresponding to Is1; see FIG. 2, see also FIG. 4), a first terminal (positive terminal; FIG. 2 and p. 3, para. 5, see also FIG. 4) of a first light-emitting element (LED1; FIG. 2 and p. 3, para. 5, see also FIG. 4) of the backlight module (FIG. 2, see also FIG. 4), and a second driving channel (i.e., corresponding to ID1; see FIG. 2, see also FIG. 4) of the second LED driver is configured to be coupled to a second terminal (negative terminal; FIG. 2 and p. 3, para. 5, see also FIG. 4) of the first light-emitting element of the backlight module (see FIG. 2, see also FIG. 4), the driving method comprising: 
lighting a first backlight area of the plurality of backlight areas (area corresponding to LED1; FIG. 2, see also FIG. 4) (FIGs. 2 and 4 and p. 3, paras. 5-6, see also p. 2, para. 5; i.e., lighting LED1 during constant current source pre-drive), and receiving, by the second LED driver, driving data (corresponding to PWM dimming; FIG. 2 and p. 3, para. 5, see also FIG. 4) for driving a second backlight area of the plurality of backlight areas (area corresponding to LED2; FIG. 4) (p. 3, paras. 5-6, see also p. 2, para. 5).
	However, it is noted that UZ does not teach:
a first current-to-voltage converter, a first switch, the first current-to-voltage converter is configured to generate a first control voltage corresponding to a control current of said first driving channel of the first LED driver, a control terminal of the first switch receives the first control voltage, a first terminal of the first switch is configured to be coupled to a voltage source, a second terminal of the first switch is configured to be coupled to said first terminal of said first light-emitting element of the backlight module, said driving method comprising: 
during a period of generating the first control voltage, lighting a first backlight area of the plurality of backlight areas, and receiving, by the second LED driver, driving data for driving a second backlight area of the plurality of backlight areas.
	Chang teaches:
a current-to-voltage converter (333; FIG. 4 and [0035]), a switch (PM5; FIG. 4 and [0048]), the current-to-voltage converter is configured to generate a control voltage (Va; FIG. 4 and [0035]) corresponding to a control current (Is; FIG. 4 and [0035]) of a channel (corresponding to T2; FIG. 4) ([0035]), a control terminal of the switch (gate; FIG. 4) receives the control voltage (FIG. 4 and [0048]), a first terminal of the switch (source; FIG. 4) is configured to be coupled to a voltage source (VDD; FIG. 4 and [0046]) (FIG. 4), a second terminal of the switch (drain; FIG. 4),
during a period of generating the control voltage (i.e., corresponding period; see [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by UZ to include: the features taught by Chang, such UZ as modified teaches: a first current-to-voltage converter (i.e., current-to-voltage converter taught by Chang corresponding to the first driving channel taught by UZ), a first switch (i.e., switch taught by Chang corresponding to the first driving channel taught by UZ), the first current-to-voltage converter is configured to generate a first control voltage corresponding to a control current of a first driving channel of the first LED driver (i.e., current-to-voltage converter, control voltage, control current, and channel taught by Chang corresponding to the first driving channel of the first LED driver taught by UZ), a control terminal of the first switch receives the first control voltage (i.e., control terminal, switch, and control voltage taught by Chang corresponding to the first driving channel taught by UZ), a first terminal of the first switch is configured to be coupled to a voltage source (i.e., first terminal, switch, and voltage source taught by Chang corresponding to the first driving channel taught by UZ), a second terminal of the first switch is configured to be coupled to a first terminal of a first light-emitting element of the backlight module (first terminal, first light-emitting element, and backlight module taught by UZ combined with the second terminal and switch taught by Chang corresponding to the first driving channel taught by UZ), the driving method comprising: during a period of generating the first control voltage, lighting a first backlight area of the plurality of backlight areas, and receiving, by the second LED driver, driving data for driving a second backlight area of the plurality of backlight areas (during a period, lighting a first backlight area, plurality of backlight areas, receiving driving data, second LED driver, and driving a second backlight area taught by UZ combined with during a period of generating the control voltage taught by Chang corresponding to the first driving channel taught by UZ), to activate a transistor.  (Chang: [0048]).
	
	Regarding claim 8, UZ as modified by Chang teaches:
The driving method according to claim 7, wherein the backlight module provides backlight to a display panel (UZ: LCD; see p. 1, para. 5) (UZ: p. 1, para. 5), each of the plurality of backlight areas is a continuous area (UZ: corresponding to an LED string; FIG. 4 and p. 3, paras. 5-6), and a long side direction of each of the plurality of backlight areas is parallel to a short side direction of the display panel (UZ: i.e., long side corresponding to LED strings of LED1-LEDn parallel to a short side direction; see FIG. 4 and p. 3, para. 5).  



	Regarding claim 9, UZ as modified by Chang teaches:
The driving method according to claim 7, wherein the backlight module provides backlight to a display panel (UZ: LCD; p. 1, para. 5) (UZ: p. 1, para. 5), each of the plurality of backlight areas comprises a plurality of discrete areas (UZ: corresponding to an area of one LED of an LED string, e.g., one LED LED-1 area, a second LED LED-1 area, etc., one LED LED-2 area, a second LED LED-2 area, etc.; see p. 3, para. 5), a display area of the display panel (UZ: i.e., LCD display area; see p. 1, para. 5) is divided into a plurality of sub-areas (UZ: corresponding to LED1-LEDn, e.g., LED1 sub-area, LED-2 sub-area, etc.; see FIG. 4 and p. 3, para. 5), and each of the plurality of sub-areas corresponds to at least one discrete area of each of the plurality of backlight areas (UZ: e.g., LED1 sub-area corresponds to one LED LED-1 area, LED2 sub-area corresponds to one LED LED-2 area, etc. of LED1-LEDn areas; see p. 1, para. 5).  


Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over UZ in view of Chang, in further view of Kwak et al. in US 2006/0139257 A1 (hereinafter Kwak).

Note: it appears that e12, e13, and e21 in FIG. 4 of Kwak are mislabeled and should be labeled as e21, e31, and e12, respectively.  (See FIGs. 3-5A, [0049], [0055], [0056], and [0058]).  Also, e21 in [0057] of Kwak is mislabeled and should be labeled as e22.  (See FIGs. 3-5 and [0049]).

	Regarding claim 3, UZ as modified by Chang teaches:
The driving device according to claim 1, the second LED driver comprises a third driving channel (UZ: i.e., corresponding to an ID2; see FIG. 4) (UZ: see FIGs. 2 and 4), the third driving channel of the second LED driver is configured to be coupled to a second terminal (UZ: negative terminal; FIG. 4) of a second light-emitting element (UZ: LED2; see FIG. 4 and p. 3, para. 5) of the backlight module (UZ: see FIG. 4).  
	However, it is noted that UZ as modified by Chang does not teach:
wherein the second terminal of the first switch is further configured to be coupled to a first terminal of a second light-emitting element of the backlight module, said third driving channel of the second LED driver is configured to be coupled to a second terminal of the second light-emitting element of the backlight module.
	Kwak teaches:
wherein a second terminal (drain; FIG. 3 and [0042]) of a first switch (M1; FIG. 3 and [0042]) is further configured to be coupled to a first terminal of a second light-emitting element (OLED2; FIG. 3 and [0041]) (coupled via MG; FIG. 3), a second terminal of the second light-emitting element (FIG. 3).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by UZ as modified by Chang to include: the features taught by Kwak, such that UZ as modified teaches: wherein the second terminal of the first switch is further configured to be coupled to a first terminal of a second light-emitting element of the backlight module (the second terminal and first switch taught by UZ as modified by Chang combined with a second terminal, first switch, first terminal, and second light-emitting element taught by Kwak), the third driving channel of the second LED driver is configured to be coupled to a second terminal of the second light-emitting element of the backlight module (third driving channel, second LED driver, second terminal, second light-emitting element, and backlight module taught by UZ as modified by Chang combined with the second terminal and second light-emitting element taught by Kwak), to provide color images.

Regarding claim 10, UZ as modified by Chang teaches:
The driving method according to claim 7, wherein the backlight module provides backlight to a display panel (UZ: LCD; p. 1, para. 5) (UZ: p. 1, para. 5).  
However, it is noted that UZ as modified by Chang does not teach:
said backlight module comprises a plurality of light-emitting elements of different colors, the driving method comprising: 
during a first period, driving the backlight module to provide a first color light to the display panel; and 
during a second period after the first period has ended, driving the backlight module to provide a second color light to the display panel.
	Kwak teaches:
a plurality of light-emitting elements (OLED1-OLED3; FIG. 3 and [0041]) of different colors (red, green, and blue; [0041]) ([0041]), a driving method (see FIGs. 4 and 5A, [0049]-[0059], and [0061]) comprising: 
during a first period (see annotated FIG. 4 below), driving to provide a first color light (red; [0054]) to a display panel (100; FIG. 2 and [0034]) (see FIG. 3, annotated FIG. 4 below, and [0054]); and 
during a second period (see annotated FIG. 4 below) after the first period has ended (see annotated FIG. 4 below), driving to provide a second color light (green; [0056]) to the display panel (see FIG. 3, annotated FIG. 4 below, and [0056]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by UZ as modified by Chang to include: the features taught by Kwak, such that UZ as modified teaches: wherein the backlight module comprises a plurality of light-emitting elements of different colors (backlight module taught by UZ as modified by Chang combined with the plurality of light-emitting elements and different colors taught by Kwak), the driving method comprising: during a first period, driving the backlight module to provide a first color light to the display panel; and during a second period after the first period has ended, driving the backlight module to provide a second color light to the display panel (driving method, backlight module, and display panel taught by UZ as modified by Chang combined with the driving method, first and second periods, first and second color light, and display panel taught by Kwak), to provide color images.

    PNG
    media_image1.png
    786
    778
    media_image1.png
    Greyscale


Regarding claim 11, UZ as modified by Chang teaches:
The driving method according to claim 7, wherein the backlight module provides backlight to a display panel (UZ: LCD; p. 1, para. 5) (UZ: p. 1, para. 5), the plurality of backlight areas are arranged along an arrangement direction (UZ: y-axis direction, or x-axis direction; see FIG. 4 and p. 3, para. 5) parallel to a screen refresh direction of the display panel (UZ: i.e., y-axis direction, or x-axis direction; see FIG. 4 and p. 1, para. 5) (UZ: i.e., LED1-LEDn each arranged along a y-axis direction parallel to a y-axis screen refresh direction, or LED-LEDn arranged along an x-axis direction parallel to an x-axis screen refresh direction; also, it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), 
	However, it is noted that UZ as modified by Chang does not teach:
the driving method comprising: 
during a first period, driving the first backlight area of the plurality of backlight areas by the driving device to provide a first color light to the display panel; 
during a second period after the first period has ended, driving the first backlight area by the driving device to provide a second color light to the display panel; 
during a third period after the second period has ended, driving the first backlight area by the driving device to provide a third color light to the display panel; 
during a fourth period, driving the second backlight area of the plurality of backlight areas by the driving device to provide the first color light to the display panel, wherein a start time of the fourth period is later than a start time of the first period, and the fourth period partially overlaps the first period; 
during a fifth period after the fourth period has ended, driving the second backlight area by the driving device to provide the second color light to the display panel, wherein a start time of the fifth period is later than a start time of the second period, and the fifth period partially overlaps the second period; and 
during a sixth period after the fifth period has ended, driving the second backlight area by the driving device to provide the third color light to the display panel, wherein a start time of the sixth period is later than a start time of the third period, and the sixth period partially overlaps the third period.  
	Kwak teaches:
a driving method (see FIGs. 4 and 5A, [0049]-[0059], and [0061]) comprising: 
during a first period (see annotated FIG. 4 above), driving a first area (corresponding to 110; see FIGs. 2-3 and [0036]) of a plurality of areas (corresponding to 110 and 120; see FIGs. 2-3) by a driving device (200 and 300; FIG. 2, [0034], [0036], [0038], and [0039]) to provide a first color light (red; [0054]) to a display panel (100; FIG. 2 and [0034]) (FIGs. 3-4 and [0054]) (FIGs. 3-4 and [0050]-[0054]); 
during a second period (see annotated FIG. 4 above) after the first period has ended (see annotated FIG. 4 above), driving the first area by the driving device to provide a second color light (green; [0056]) to the display panel (FIGs. 3-4 and [0056]); 
during a third period (see annotated FIG. 4 above) after the second period has ended (see annotated FIG. 4 above), driving the first area by the driving device to provide a third color light (blue; [0058]) to the display panel (FIGs. 3-4 and [0058]); 
during a fourth period (see annotated FIG. 4 above), driving a second area (corresponding to 120; see FIGs. 2-3 and [0036]) of the plurality of areas by the driving device to provide the first color light to the display panel (see FIG. 3, annotated FIG. 4 above, and [0055]), wherein a start time of the fourth period is later than a start time of the first period (Kwak: see annotated FIG. 4 above), and the fourth period partially overlaps the first period (Kwak: see annotated FIG. 4 above); 
during a fifth period (see annotated FIG. 4 above) after the fourth period has ended (see annotated FIG. 4 above), driving the second area by the driving device to provide the second color light to the display panel (see FIG. 3, annotated FIG. 4 above, and [0057]), wherein a start time of the fifth period is later than a start time of the second period (see annotated FIG. 4 above), and the fifth period partially overlaps the second period (see annotated FIG. 4 above); and 
during a sixth period (see annotated FIG. 4 above) after the fifth period has ended (see annotated FIG. 4 above), driving the second area by the driving device to provide the third color light to the display panel (see FIG. 3, annotated FIG. 4 above, and [0059]), wherein a start time of the sixth period is later than a start time of the third period (see annotated FIG. 4 above), and the sixth period partially overlaps the third period (see annotated FIG. 4 above).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by UZ as modified by Chang to include: the features taught by Kwak, such that UZ as modified teaches: the claimed features, to provide color images.

	Regarding claim 12, UZ as modified by Chang and Kwak teaches:
The driving method according to claim 11, further comprising: 
during a first skip period (Kwak: see annotated FIG. 4 above) between the first period and the second period (Kwak: see annotated FIG. 4 above), controlling the first backlight area not to emit light by the driving device (Kwak: see annotated FIG. 4 above; citations above); 
during a second skip period (Kwak: see annotated FIG. 4 above) between the second period and the third period (Kwak: see annotated FIG. 4 above), controlling the first backlight area not to emit light by the driving device (Kwak: see annotated FIG. 4 above; citations above); 
during a third skip period (Kwak: see annotated FIG. 4 above) between the fourth period and the fifth period (Kwak: see annotated FIG. 4 above), controlling the second backlight area not to emit light by the driving device (Kwak: see annotated FIG. 4 above; citations above); and 
during a fourth skip period (Kwak: see annotated FIG. 4 above) between the fifth period and the sixth period (Kwak: see annotated FIG. 4 above), controlling the second backlight area not to emit light by the driving device (Kwak: see annotated FIG. 4 above; citations above).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over UZ in view of Chang, in further view of Kwak, and in further view of Kwon in US 2009/0184896 A1 (hereinafter Kwon).

	Regarding claim 4, UZ as modified by Chang and Kwak teaches:
The driving device according to claim 3.  
	However, it is noted that UZ as modified by Chang and Kwak does not teach:
wherein the first light-emitting element is of the same color as the second light-emitting element.

Kwon teaches:
wherein a first light-emitting element (e.g., red sub-pixel R in row 1, column 1; FIG. 2 and [0047]) is of the same color as a second light-emitting element (e.g., red sub-pixel in row 2, column 1; FIG. 2 and [0047]) (FIG. 2 and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by UZ as modified by Chang and Kwak to include: the features taught by Kwon, such that UZ as modified teaches: the claimed features, to increase display of a color in an area of display.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over UZ in view of Chang, in further view of Takahashi et al. in US 2020/0275537 A1 (hereinafter Takahashi).

Regarding claim 2, UZ as modified by Chang teaches:
The driving device according to claim 1, wherein the first driving channel comprises a controllable current source (UZ: FIG. 2 and p. 3, para. 5 (“The controlled DC current source IS1 is controlled by the dimming signal Vdim.”), see also p. 3, para. 6 (para. beginning with “The technical solution in the present invention…”)), wherein 
the controllable current source is coupled to the first current-to-voltage converter to provide the control current (i.e., the controllable current source taught by UZ coupled to the current-to-voltage converter taught by Chang corresponding to the first driving channel taught by UZ to provide the control current taught by Chang).

	However, it is noted that UZ as modified by Chang does not teach:
wherein said first driving channel comprises a pulse width modulation control circuit, wherein
the pulse width modulation control circuit is configured to control the control current of the controllable current source.
	Takahashi teaches:
wherein a first driving channel comprises a controllable current source (21; FIG. 4 and [0059]) and a pulse width modulation control circuit (30; FIG. 4 and [0057]) (see FIG. 4 and [0059]), wherein
the pulse width modulation control circuit is configured to control a current of the controllable current source ([0059]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by UZ as modified by Chang to include: the features taught by Takahashi, such that UZ teaches: wherein the first driving channel comprises a controllable current source and a pulse width modulation control circuit (the first driving channel and controllable current source taught by UZ combined with the first driving channel, controllable current source, and pulse width modulation control circuit taught by Takahashi), wherein the pulse width modulation control circuit is configured to control the control current of the controllable current source (control current and controllable current source taught by UZ as modified by Chang combined with the pulse width modulation control circuit, current, and controllable current source taught by Takahashi), to improve driving devices in the same way with the predictable result of controlling the brightness of light-emitting elements.

	Regarding claim 5, UZ as modified by Chang teaches:
The driving device according to claim 1, further comprising a second current-to-voltage converter (i.e., current-to-voltage converter taught by Chang corresponding to a fourth driving channel corresponding to Is2 taught by UZ (UZ: see FIG. 4)) and a second switch (i.e., switch taught by Chang corresponding to a fourth driving channel corresponding to Is2 taught by UZ (UZ: see FIG. 4)), wherein 
the first LED driver comprises a fourth driving channel (UZ: i.e., corresponding to Is2; see FIG. 4) (see FIGs. 2 and 4), the second current-to-voltage converter is coupled to the fourth driving channel of the first LED driver (i.e., the current-to-voltage converter and channel taught by Chang corresponding to the fourth driving channel taught by UZ coupled to the fourth driving channel taught by UZ), and is configured to generate a second control voltage corresponding to a current of the fourth driving channel (i.e., control voltage and control current taught Chang corresponding to the fourth driving channel taught by UZ) (i.e., the current-to-voltage converter, control voltage, control current, and channel taught by Chang corresponding to the fourth driving channel of UZ); and 
the second switch has a control terminal (i.e., the switch and control terminal taught by Chang corresponding to the fourth driving channel taught by UZ) connected to the second current-to-voltage converter to receive the second control voltage (i.e., switch, control terminal, current-to-voltage converter, and control voltage taught by Chang corresponding to the fourth driving channel taught by UZ), wherein a first terminal of the second switch is configured to be coupled to the voltage source (i.e., first terminal, switch, and voltage source taught by Chang corresponding to the fourth driving channel taught by UZ).

However, it is noted that UZ as modified by Chang does not teach:
a second terminal of the second switch is configured to be coupled to a first terminal of a third light-emitting element of the backlight module, and the second driving channel of the second LED driver is further configured to be coupled to a second terminal of the third light-emitting element of the backlight module.
	Takahashi teaches:
a second terminal (see annotated FIG. 11 below) of a second switch (22[2]; FIG. 11 and [0118]) is configured to be coupled to a first terminal (see annotated FIG. 11 below) of a third light-emitting element (a LL[2,1]; FIG. 11 and [0115]) of a backlight module (12B; FIG. 11 and [0110]) (see annotated FIG. 11 below), and a second channel (see annotated FIG. 11 below) is further configured to be coupled to a second terminal (see annotated FIG. 11 below) of the third light-emitting element of the backlight module (see annotated FIG. 11 below).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by UZ as modified by Chang to include: the features taught by Takahashi, such that UZ as modified teaches: a second terminal of the second switch is configured to be coupled to a first terminal of a third light-emitting element of the backlight module (second switch and backlight module taught by UZ as modified by Chang combined with the second terminal, second switch, first terminal, third light-emitting element, and backlight module taught by Takahashi), and the second driving channel of the second LED driver is further configured to be coupled to a second terminal of the third light-emitting element of the backlight module (second driving channel, second LED driver, and backlight module taught by UZ as modified by Chang combined with the second channel, second terminal, third light-emitting element, and backlight module taught by Takahashi), to light light-emitting elements in different areas of a backlight module as taught by Chang.

    PNG
    media_image2.png
    1138
    703
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over UZ in view of Chang, in further view of Takahashi, and in further view of Kwon.

Regarding claim 6, UZ as modified by Chang and Takahashi teaches:
The driving device according to claim 5.  
However, it is noted that UZ as modified by Chang and Takahashi does not teach:
wherein the first light-emitting element is of a different color from the third light-emitting element.
	Kwon teaches:
wherein a first light-emitting element (e.g., red sub-pixel R in row 1, column 1; FIG. 2 and [0047]) is of a different color from a third light-emitting element (e.g., green sub-pixel G in row 1, column 2; FIG. 2 and [0047]) (FIG. 2 and [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by UZ as modified by Chang and Takahashi to include: the features taught by Kwon, such that UZ as modified teaches: the claimed features, to provide color images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        12/152022B